Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20   PageID.226   Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 Comerica Bank,

                             Plaintiff,    Case No. 19-12793

 v.                                        Judith E. Levy
                                           United States District Judge
 Mark Schnizlein, et al,
                                           Mag. Judge Elizabeth A. Stafford
                 Defendant/Claimants.

 ________________________________/

  ORDER GRANTING CLAIMANT SCHNIZLEIN’S MOTION TO
                CHANGE VENUE [11]

      I.      INTRODUCTION

            Plaintiff Comerica Bank filed this complaint seeking interpleader

relief against four defendant/claimants on September 24, 2019. (ECF No.

1.) On February 7, 2020, Defendant/Claimant Mark Schnizlein filed a

motion to transfer this case to the District of Arizona, arguing that the

Eastern District of Michigan is the improper venue for this action. (ECF

No. 11.) The Court agrees. For the foregoing reasons, Schnizlein’s motion

is GRANTED.

      II.     BACKGROUND
Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20   PageID.227    Page 2 of 11




      On August 2, 2019, Schnizlein opened an account with Comerica

and deposited a check in the amount of $93,245.00. (ECF No. 1, PageID.3-

4.) The following day, Comerica agents in Michigan flagged the check as

suspicious due to apparent discrepancies in Schnizlein’s documentation.

(Id. at PageID.4.) Comerica is currently holding the funds and seeks to

deposit them with the Court so the interplead claimants may determine,

amongst themselves, who should receive the check. (Id. at PageID.6-7.)

      Comerica interplead four potential claimants: Defendant/Claimant

Schnizlein,     Defendant/Claimant        My        Angels       Gifts     LLC,

Defendant/Claimant        Lawyers      Title   of      Arizona      Inc,    and

Defendant/Claimant U.S. Bank, N.A. (Id. at PageID.2-3.) In its

complaint, Comerica represented that Schnizlein is a Michigan citizen,

that My Angels and Lawyers Title are Arizona citizens, and that U.S.

Bank is a citizen of Oregon. (Id.)

      Though most of the claimants have conceded their citizenship,

Schnizlein has vigorously, and repeatedly, contested that he is a

Michigan citizen. (See, e.g., ECF No. 11.) In his motion to change venue,

Schnizlein argues that he is an Arizona resident and citizen who has

resided in the same Arizona home for more than 20 years. (Id. at


                                      2
Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20   PageID.228   Page 3 of 11




PageID.62.) Though Comerica’s representation appears to have been

reasonable—Schnizlein apparently provided Comerica with a Michigan

address and Michigan driver’s license in addition to an Arizona driver’s

license when he opened his account—Schnizlein argues that he provided

Comerica with the older Michigan license merely as a necessary form of

secondary identification. (Id. at PageID.60.) Schnizlein provided the

Court with a copy of both licenses and insists that he is, and intends to

remain, an Arizona citizen. (See id.)

      The Court need not engage in an in-depth citizenship or residency

analysis, however, because Comerica conceded the argument to

Schnizlein in its response to the motion. (ECF No. 16, PageID.85 (“While

there may be some latent controversy over where Mr. Schnizlein resides

. . . Comerica does not oppose the motion on the basis that any claimant

resides in [Michigan].”).) Given Schnizlein’s evidence of his Arizona

residence and citizenship, and given Comerica’s concession, the Court

will proceed with Schnizlein’s motion with the understanding that

Schnizlein is a citizen and resident of Arizona, and not Michigan.

   III. LAW AND ANALYSIS




                                      3
Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20   PageID.229   Page 4 of 11




      On February 7, 2020, Defendant Schnizlein filed a motion to

transfer the venue from the Eastern District of Michigan to the District

of Arizona. (ECF No. 11.) Defendant Schnizlein argues that the Michigan

venue is improper because none of the claimants reside in Michigan. (Id.

at PageID.54.) Comerica responded that it “does not technically oppose

the requested transfer,” but then argued that the current venue is

nonetheless proper. (ECF No. 16, PageID.84.) Comerica also requested

that the Court “permit deposit of the interpleader stake before any

transfer, if granted, occurs.” (Id.)

      The Court agrees with Schnizlein that the Eastern District of

Michigan is the improper venue for this suit, and that transfer to the

District of Arizona is appropriate. Accordingly, for the reasons below, the

Court GRANTS Schnizlein’s motion to transfer venue to the District of

Arizona. The Court declines to permit Comerica to deposit the

interpleader stake prior to the transfer and leaves this question of law to

the Arizona courts.

      1. The Eastern District of Michigan is an improper venue for this
         suit

      Interpleader actions have their own rules of venue. These rules

provide that “[a]ny civil action of interpleader or in the nature of
                                       4
Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20   PageID.230   Page 5 of 11




interpleader under section 1335 of this title may be brought in the

judicial district in which one or more of the claimants reside.” 28 U.S.C.

§ 1397.

      Comerica has conceded that no claimant resides in Michigan. (ECF

No. 16, PageID.85.) Thus, the interpleader venue statute prohibits

Comerica from bringing its claim in the Eastern District of Michigan. 28

U.S.C. § 1397.

      However, Comerica argues that the general civil venue statute, 28

U.S.C. § 1391, also applies to this case. The general venue statute is

broader than the interpleader venue statute, and it allows cases to be

brought in venues where “a substantial part of the events or omissions

giving rise to the claim” took place. 28 U.S.C. § 1391(b)(2). Comerica

argues that, under this statute, venue is proper because “[t]he Comerica

staff persons who identified the potential for multiple conflicting claims

to the check proceeds at issue” all reside and work in the Eastern District

of Michigan. (ECF No. 16, PageID.84.) Because identifying the suspicious

check was “a substantial part of the events or omissions giving rise” to

the interpleader action, Comerica argues that the general venue statute

supports this venue. (Id., citing 28 U.S.C. § 1391(b)(2).)


                                      5
Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20   PageID.231   Page 6 of 11




      There are two problems with Comerica’s argument. The first is that

the general venue statute only applies “except as otherwise provided by

law.” 28 U.C. 1391(a). The interpleader venue statute is a specific

instance where “the law provides otherwise.” See Mudd v. Yarbrough,

786 F. Supp. 1236, 1244 (E.D. Ken. Apr. 6, 2011). Second, though the

Sixth Circuit has yet to determine whether the general venue statute

applies as a secondary venue hook to statutory interpleader actions, the

Court is persuaded by the argument that the federal interpleader statute

must trump the general interpleader statute in such cases. The Eastern

District of Kentucky rejected an argument identical to Comerica’s and

held the following:

      Plaintiffs correctly conclude that the general venue provision
      must yield to the interpleader venue provision. As one district
      court explained, the general venue provisions of § 1391(a),
      which apply to Rule 22 interpleader, are unavailable to the
      stakeholder proceeding under statutory interpleader. The
      court explained that the Federal Interpleader Act created a
      comprehensive scheme, and after accepting the benefits of
      nationwide service of process under statutory interpleader,
      the stakeholder may not transform its action to a Rule 22
      interpleader so as to validate its state of residence as a proper
      forum.

Id. (internal citations omitted). Similarly, because Comerica brought this

case under a statutory interpleader scheme and took advantage of


                                      6
Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20   PageID.232   Page 7 of 11




nationwide service of process, the Court will hold Comerica to the

reasonable venue limitations of statutory interpleader actions.

      Finally, Comerica argues that Schnizlein waived his right to claim

improper venue, because he filed an answer before moving to change

venue. (ECF No 16, PageID.84 (citing Fed. R. Civ. P. 12(b)(3)).) However,

a party only waives the right to claim improper venue if they fail to make

a 12(b)(3) motion and fail to include the objection in their responsive

pleading. Fed. R. Civ. P. 12(h)(1)(B); United Power Line Contractors, LLC

v. OnPower, Inc., No. 1:13-cv-178, 2013 WL 5960893, at *3 (W.D. Mich.

Nov. 7, 2013) (“[M]ost courts have held that a defendant’s assertion of a

waivable 12(b) defense . . . in an answer does not preclude a subsequent

motion asserting the defense, so long as it is seasonably asserted.”).

Schnizlein raised improper venue in his first responsive pleading to the

Court, filed his formal motion to change venue two days later, and indeed,

has raised improper venue again in every one of his five subsequent

filings. (See, e.g. ECF No. 10, PageID.37 (“There is no reason for an

intelligent person to think that the proper venue is in Michigan rather

than Arizona.”).) The Court therefore finds that Schnizlein seasonably

asserted his claim to improper venue and did not waive it.


                                      7
Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20    PageID.233   Page 8 of 11




      2. 18 U.S.C. § 1404(a) permits transfer to the District of Arizona

      Having concluded that the Eastern District of Michigan is the

improper venue for this action, the Court must determine whether it may

transfer the action to the requested District of Arizona. For the foregoing

reasons, the Court finds that it may appropriately transfer this case.

      When a court determines that its district is the improper venue for

a suit, it must either dismiss the suit or, “if it be in the interest of justice,

transfer such case to any district or division in which it could have been

brought.” 28 U.S.C. § 1406(a). Comerica could have brought its case in

the District of Arizona under three jurisdictional conditions: 1) if the

District of Arizona could exercise original jurisdiction over the case; 2) if

the District of Arizona could exercise personal jurisdiction over the

defendants; and 3) if the District of Arizona would have been the proper

venue for the case. See Zimmer Enterprises, Inc. v. Atlandia Imports, Inc.,

478 F. Supp. 2d 938, 989-90 (S.D. Ohio 2007).

      All three of these conditions are met. The District of Arizona, like

all federal courts, may exercise original subject-matter jurisdiction over

this federal statutory interpleader case. 28 U.S.C. § 1335(a). The District

of Arizona may also exercise personal jurisdiction over the claimants,


                                       8
Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20   PageID.234   Page 9 of 11




because statutory interpleader provides for nationwide service of process.

28 U.S.C. § 2361. Finally, the District of Arizona would constitute proper

venue for this action, because at least one of the claimants resides in

Arizona. 28 U.S.C. § 1397.

         The Court must now determine whether “the interest of justice”

favors this transfer. 28 U.S.C. §1406(a). Because this transfer is one of

necessity and not convenience, cf. 28 U.S.C. § 1404(a), the 1406(a) inquiry

is limited and focuses primarily on whether “the relevant activities and

contacts appear predominately” in the transferee district. See Flynn v.

Greg Anthony Construction Co., Inc., 95 Fed. Appx. 726, 741 (6th Cir.

2003).

      Transfer is appropriate here. All of the claimants, save U.S. Bank,

reside in Arizona. (See ECF No. 1.) The funds at issue were allegedly

derived from the sale of an Arizona resident’s property in Arizona. (ECF

No. 11.) From a practical standpoint, the only party whom this transfer

significantly inconveniences is Comerica, and Comerica itself does not

“technically oppose the requested transfer.” (ECF No. 16, PageID.84.)

Though Comerica’s Michigan employees would be inconvenienced if they

were called to testify for any reason related to discovering and processing


                                      9
Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20   PageID.235   Page 10 of 11




the problematic funds, this cannot be helped. Michigan is an improper

venue for this action, and the only acceptable venues are either Arizona

or Oregon, where the claimants reside. See 28 U.S.C. § 1397. The

Michigan employees would, unfortunately, be inconvenienced in any

case.

        Accordingly, because the relevant activities and contacts appear

predominately in the District of Arizona, and because the most

inconvenienced parties will be unfortunately inconvenienced regardless

of the transferee district, the interest of justice overwhelmingly favors

transfer of this case to the District of Arizona.

   IV.    CONCLUSION

   For the foregoing reasons, the Court GRANTS Schnizlein’s motion to

transfer this case to the District of Arizona.

        IT IS SO ORDERED.

Dated: April 27, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                        JUDITH E. LEVY
                                           United States District Judge




                                      10
Case 5:19-cv-12793-JEL-EAS ECF No. 28 filed 04/27/20   PageID.236   Page 11 of 11




                      CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 27, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      11
